DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 22 September 2020 in which claims 1 and 10 were amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 22 June 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1, 3-11 are under prosecution.  





	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1, 3-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hassibi (2008/0081769, published 3 April 2008), Savoy et al (2012/0241590, published 27 September 2012) and Kelso (20030129296, published 10 July 2003).
Regarding Claim 1, Hassibi teaches a solid-state image sensor, a color filter and a molecular recognition layer comprising probes and targets immobilized to the surface of the sensor (e.g. ¶ 46-48) wherein the targets are immobilized by binding to the capture probe and are thus capable of binding to biological material, the targets are immobilized via hybridization which is thermally degradable and used for analyzing binding kinetics (e.g. ¶ 61-62, ¶ 187).
	It is noted that the instant specification (¶ 68 of the pre-grant publication) defines examples of stimulus-degradable e.g. degradable by wavelength, enzyme, temperature 
	  Savoy teaches a similar solid state image sensor (301), a spectral filter (508) on the sensor, the filter comprising beads of different size and/or compositions (¶ 23) and a molecule (DNA) that bonds biological material (DNA) on the spectral filter, the molecule is immobilized via a degradable linker (e.g. melting, chemical denaturing or degrading (e.g. ¶ 36-41).
Hassibi teaches the probes are immobilized on a layer including organic gels or polymers (e.g. ¶ 72) and Savoy teaches the similar sensor wherein the molecules are immobilized on a hydrogel or agarose (e.g. ¶ 37) but the references do not specifically teach a layer of collagen or fibroblast.
However, organic layers for immobilizing biomolecules were well-known to include collagen as taught by Kelso.
Kelso teaches a biosensor comprising a film-coated surface for immobilization of biomolecules via cleavable linker (¶ 106-108) wherein the film comprises well-known materials e.g. agarose, acrylamide, collagen, hydrogels (e.g. ¶ 33) thus teaching that collagen is a functional equivalent of agarose and hydrogel.  Kelso further teaches the film layer provides numerous advantages (¶ 58): 
[0058] The film-immobilized capture particles of the present invention also provide increased sensitivity and reduced incubation times. For example, because a capture zone is generally defined by the surface of the particle instead of the volume of spotting solution or the photolithography mask, the density of arrays can be greatly increased employing the methods and compositions of the 

It is noted that the courts have stated that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327. 65 USPQ 297. and In re Leshin, 227 F.2d. 197, 125 USPQ 416 (MPEP § 2144.07).
Therefore one of ordinary skill would have reasonably utilized the well-known collagen film of Kelso for the gel layer of Hassibi and/or Savoy based on material availability and/or costs.  That is, the artisan have readily available collagen would have reasonably utilized the collagen with a reasonable expectation of success based on the teaching of Kelso because using the collagen would utilize available materials and thereby economize on biosensor materials. 
	Regarding Claim 3, Hassibi teaches the capture probe is immobilized on the filter via the faceplate, the filter is wavelength specific (e.g. ¶ 111-118).  
Regarding Claim 4, Hassibi teaches the optical filter is placed on the chip and stabilized (¶ 118).   This clearly suggests the filter is removable because the reference only teaches placing the filter on the sensor to stability the filter and does not teach a structural or permanent attachment.  Furthermore, Savoy teaches the replaceable filters enhances usefulness, and increases manufacturability (¶ 43): 


	Therefore, one of ordinary skill would have reasonably provided the sensors of Hassibi with replaceable filters based on the advantages taught by Savoy.
	Regarding Claims 5-6, Hassibi teaches the device having a color filter (i.e. optical filter) wherein the capture probe is immobilized on the filter via the faceplate, the filter is wavelength specific (e.g. ¶ 111-118).   Savoy teaches the spectral layer is a color filter (¶ 44) wherein the spectral layer comprises particles that absorb light (¶ 22).
	Regarding Claim 7, Hassibi teaches the sensor is a CMOS (e.g. ¶ 47).
	Regarding Claim 9, Hassibi teaches the molecule is an antibody or molecular recognition polymer i.e. binding partner (e.g. ¶ 145).   Savoy teaches the array comprises aptamers or antibodies (¶ 17).  Kelso teaches the releasable biomolecule is an antibody or receptor (¶ 32).
Regarding Claim 10, Hassibi teaches a solid-state image sensor and a molecular recognition layer comprising probes and targets immobilized to the surface of the sensor (e.g. ¶ 46-48) wherein the targets are immobilized by binding to the capture probe and are thus capable of binding to biological material, the targets are immobilized via hybridization which is thermally degradable and used for analyzing binding kinetics (e.g. ¶ 61-62, ¶ 187) and a light source for irradiating the capture surface (e.g. ¶ 48).  Kelso also teaches the similar sensor comprising a light source (¶ 125).

Regarding Claim 11, Hassibi teaches the system further comprises a computer for processing image data (¶ 131-136).  Kelso also teaches the device comprises a computer for image processing (¶ 188). 



Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hassibi (2008/0081769, published 3 April 2008) Savoy et al (2012/0241590, published 27 September 2012) and Kelso (20030129296, published 10 July 2003) as applied to Claim 1 above and further in view of Haramura et al (2007/0212731, published 13 September 2007).
Regarding Claims 1, 3-11, Hassibi, Savoy and Kelso teach the sensor of Claims 1, 3-7, 9-11 as discussed above.  Hassibi further teaches the capture probes are immobilized via cross-linkers (e.g. photoreactive groups such as anthraquinone, ¶ 79) but is silent regarding a photocleavable linker as defined by Claim 8.
However, Haramura teaches capture probes immobilized onto a surface via photocleavable linker and teaches the advantages provided by the linkers (Abstract):
The present invention provides a method of analyzing the interaction between a ligand and a target molecule, which uses a solid support wherein the ligand is immobilized via a linker cleavable by photoirradiation, particularly a method of searching and purifying a target molecule. By intervening a linker specifically cleavable by photoirradiation between the ligand molecule and the solid support, release and elution of the target molecule from the solid support without using a ligand or salt at a high concentration can be enabled, and suppression of release and elution of a nonspecific protein can be enabled.

	Therefore one of ordinary skill would have reasonably utilized the photocleavable linkers of Haramura for immobilizations of Hassibi, Savoy and/or Kelso for the expected benefits of selective elution of specific targets as desired in the art.

Response to Arguments
	Applicant’s arguments have been reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634